                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

DOUGLAS DODSON and                            )
JASPER VICK,                                  )
                                              )
         Plaintiffs,                          )
                                              )
v.                                            )      Civil Action Number 3:17-CV-48
                                              )      District Judge Eli Richardson
CORECIVIC, INC., THE                          )      Magistrate Judge Jeffrey S. Frensley
TENNESSEE DEPARTMENT                          )      Jury Demand
OF CORRECTION, and                            )
COMMISSIONER TONY PARKER,                     )
                                              )
         Defendants.                          )


AMENDED MEMORANDUM OF LAW IN SUPPORT OF AMENDED JOINT MOTION
    FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT


         Plaintiffs Douglas Dodson and Jasper Vick, as representatives of the class that the Court

certified – “All inmates with Type I and insulin-dependent Type II diabetes who are or may

become housed at [the] Trousdale Turner Correctional [Center] and who require access to blood

sugar checks and insulin administration in coordination with regular mealtimes” (“Settlement

Class”), (Docket Entry (“DE”) 142) – by and through Class Counsel, and Defendant CoreCivic,

Inc. (“CoreCivic”), by and through counsel, respectfully submit this Amended Memorandum of

Law in support of their Amended Joint Motion for Preliminary Approval of Class Action

Settlement and the proposed Judgment (“Judgment”) (Exhibit A to Amended Motion) between

Plaintiffs, on behalf of themselves and the Settlement Class, and CoreCivic.

                                      I. INTRODUCTION

         Plaintiffs are insulin-dependent diabetics and contend that Defendants CoreCivic, the

Tennessee Department of Correction (“TDOC”), and Commissioner Tony Parker (“Parker”)




     Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 1 of 15 PageID #: 2650
failed to provide them access to necessary diabetic treatment and failed to coordinate insulin

administration with regular mealtimes during their respective incarcerations at the Trousdale

Turner Correctional Center (“Trousdale”). (DE 55 ¶¶ 55-78). Defendants deny all allegations of

wrongdoing and liability and are prepared to vigorously defend themselves if the litigation

proceeds.    Notwithstanding this reality, following extensive, good-faith, and arm’s-length

negotiations between experienced counsel, the parties have agreed to settlement terms that they

believe fairly will resolve this action, avoid protracted, expensive, and uncertain litigation, and

reasonably and adequately provide effective relief for members of the Settlement Class

(“Settlement Class Members”).

       As further described in this Amended Memorandum, the proposed Judgment’s terms are

reasonable, fair, and adequate, and the proposed class notice program is comprehensive and

provides the best practicable notice under the circumstances.         (See Exhibit B to Amended

Motion). Given the uncertainty of litigation, obstacles to Plaintiffs’ success on the merits, and

the difficulties inherent in maintaining certification of a liability class for purposes of trial, the

substantial benefits that the proposed Judgment provides are a very favorable result for Plaintiffs

and the Settlement Class. CoreCivic also recognizes the expense and other potential risks of

litigating a class action such as this through trial (and possible appeals) and, therefore, is

amenable to resolution on the terms set forth in the proposed Judgment.

       Accordingly, Plaintiffs and CoreCivic jointly move this Court for an Order: (1) granting

preliminary approval of the proposed Judgment (Exhibit A to Amended Motion); (2) approving

the notice program and directing that notice be disseminated to the Settlement Class Members

(Exhibit B to Amended Motion); and (3) scheduling a fairness hearing for a date no earlier than

forty-five days after filing an Order preliminarily approving the proposed Judgment.



                                                  2

  Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 2 of 15 PageID #: 2651
                                      II. BACKGROUND

       A.      The Pending Litigation

       Plaintiffs Douglas Dodson and Jasper Vick previously were incarcerated at Trousdale.

(DE 55 ¶¶ 8-11). CoreCivic operates Trousdale pursuant to a contract with the TDOC. (DE 49 ¶

2). Plaintiffs contend that Defendants have deprived inmates with insulin-dependent diabetes of

access to basic diabetes care at Trousdale. (DE 146 at PageID 2561). Plaintiffs assert claims

pursuant to the Eighth Amendment, Fourteenth Amendment, Americans with Disabilities Act,

and Section 504 of the Rehabilitation Act. (DE 55 ¶¶ 79-103).

       Following Plaintiffs’ filing of their class action Complaint in this Court on January 12,

2017, the parties have engaged in vigorous motions practice. (DE 1). CoreCivic filed a Motion

to Dismiss and for Summary Judgment, and the TDOC and Parker filed Motions to Dismiss.

(DE 43, 46, 59, 65, and 152). The parties fiercely litigated the American Diabetes Association’s

Motion to Intervene and Plaintiffs’ Motion for Class Certification. (DE 68, 106). The parties

also have engaged in extensive discovery. In particular, CoreCivic has produced thousands of

pages of documents, the parties have exchanged numerous answers to interrogatories, and the

parties have engaged their own expert witnesses – both correctional and medical.

       B.      Settlement Negotiations and Mediation

       In mid-2018, the parties began to explore the possibility of settlement.       Following

Plaintiffs’ initial demand, CoreCivic proposed an Offer of Judgment in December 2018. Over

the next several months, the parties negotiated the terms of the proposed Judgment. As a result

of extensive arm’s-length negotiations, the parties have arrived at the proposed Judgment that is

now before the Court.      Attorneys’ fees and expenses were negotiated separate, apart, and

following negotiation of the settlement benefits to the Settlement Class.



                                                 3

  Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 3 of 15 PageID #: 2652
                        III. TERMS OF THE PROPOSED JUDGMENT

       A.     The Proposed Judgment’s Benefits

       Type I and insulin-dependent Type II diabetic inmates at Trousdale (collectively,

“insulin-dependent inmates”) will continue to be provided with the benefits of access to blood

sugar checks and insulin administration in coordination with regular mealtimes. (See Exhibit A

to Amended Motion). CoreCivic has established and implemented a protocol to provide such

access to blood sugar checks and insulin administration and will continue with such protocol

unless it determines that a different protocol is appropriate. Furthermore, CoreCivic will add

language to its written policies and training materials at Trousdale to ensure insulin-dependent

inmates’ access to blood sugar checks and insulin administration in coordination with regular

mealtimes. CoreCivic will remain subject to these terms of the proposed Judgment for two years

from the date of entry of the Judgment. (See Exhibit A to Amended Motion).

       B.     Attorneys’ Fees and Expenses to Class Counsel

       Attorneys’ fees and expenses for Class Counsel are subject to approval by the Court and

will be paid by CoreCivic. CoreCivic has agreed to pay $99,950.00 in full satisfaction of any

and all claims that counsel for Plaintiffs could have sought for an award of attorneys’ fees and

expenses in this matter under any theory of recovery.

       The requested attorneys’ fees and expenses are in addition to the relief that CoreCivic

will provide to the Settlement Class under the terms of the proposed Judgment and will in no

way reduce any benefit to Settlement Class Members. The parties did not discuss the amount of

attorneys’ fees and expenses to Class Counsel until after reaching agreement on the benefits to

the Settlement Class.




                                                4

  Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 4 of 15 PageID #: 2653
        C.      Releases

        Upon entry of the Judgment and except for the terms of the Judgment, any and all claims

for injunctive relief regarding access to blood sugar checks and insulin administration in

coordination with regular mealtimes that Plaintiffs asserted or could have asserted against

CoreCivic, its past, present, and future agents, assigns, attorneys, directors, employees,

independent contractors, insurers, officers, partners, predecessors, related professional

associations or corporations, representatives, servants, successors in interest, and all other

corporations, firms, or persons with whom any of the former have been, are now, or may

hereinafter be affiliated shall be released and forever barred. (See Exhibit A to Amended

Motion). The proposed Judgment is in full satisfaction of any and all claims for injunctive relief

regarding access to blood sugar checks and insulin administration in coordination with regular

mealtimes that were asserted or that could have been asserted against CoreCivic by Plaintiffs in

this action. (Id.). Furthermore, all claims in this matter against Defendants TDOC and Parker

will be dismissed with prejudice. (Id.).

        D.      Settlement Notice

        The Notice to Settlement Class Members (“Class Notice”) will include: (1) personal

delivery and/or placement of the notice in inmate mail to identifiable Settlement Class Members;

and (2) posted notice at Trousdale in (a) the housing units where the Settlement Class Members

are housed and (b) the location where the Settlement Class Members receive access to blood

sugar checks and insulin administration. (Exhibit B to Amended Motion). CoreCivic will bear

the cost of providing Class Notice, including the costs of reproducing and effecting delivery of

such notice. (Id.). The Class Notice shall remain posted in all of the aforementioned locations

until the fairness hearing. (Id.).



                                                5

  Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 5 of 15 PageID #: 2654
              IV. THE PROPOSED JUDGMENT WARRANTS APPROVAL

       “There is a strong public interest in encouraging settlement of complex litigation and

class-action suits because they are notoriously difficult and unpredictable . . . .” Smith v. Ohio

Dep’t of Rehab. & Corr., 2012 WL 1440254, at *23 (S.D. Ohio Apr. 26, 2012) (quoting In re

Cardizem CD Antitrust Litig., 218 F.R.D. 508, 530 (E.D. Mich. 2003)). Furthermore, settling

class actions “conserves judicial resources.” Id.

       Court approval of a class-action settlement involves a three-step process: “(1) the court

must preliminarily approve the proposed settlement, i.e., the court should determine whether the

compromise embodied in the decree is illegal or tainted with collusion; (2) members of the class

must be given notice of the proposed settlement; and (3) a hearing must be held to determine

whether the decree is fair to those affected, adequate[,] and reasonable.” Tennessee Ass’n of

Health Maint. Orgs., Inc. v. Grier, 262 F.3d 559, 565-66 (6th Cir. 2001) (citing Williams v.

Vukovich, 720 F.2d 909, 920-21 (6th Cir. 1983)).

       A.      Legal Standard for Preliminary Approval

       Pursuant to Fed. R. Civ. P. 23(e), “[t]he claims, issues, or defenses of a certified class

may be settled, voluntarily dismissed, or compromised only with the court’s approval.” A

settlement must be fair, reasonable, and adequate, id., “as well as consistent with the public

interest.” In re Inter-Op Hip Prosthesis Liab. Litig., 204 F.R.D. 330, 350 (N.D. Ohio 2001)

(quoting United States v. Jones & Laughlin Steel Corp., 804 F.2d 348, 350 (6th Cir. 1986)).

       At this initial stage, the proposed Judgment “should be preliminarily approved if it (1)

‘does not disclose grounds to doubt its fairness or other obvious deficiencies, such as unduly

preferential treatment to class representatives or of segments of the class, or excessive

compensation for attorneys,’ and (2) ‘appears to fall within the range of possible approval.’”



                                                    6

  Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 6 of 15 PageID #: 2655
Meyers v. Dtna Trucks N. Am., LLC, 2014 WL 12531121, at *4 (W.D. Tenn. Oct. 8, 2014)

(quoting Sheick v. Auto. Component Carrier, LLC, 2010 WL 3070130, at *11 (E.D. Mich. Aug.

2, 2010)). “Moreover, when a settlement is the result of extensive negotiations by experienced

counsel, the Court should presume it is fair.” In re Inter-Op Hip Prosthesis Liab. Litig., 204

F.R.D. at 350-51 (citing Williams, 720 F.2d at 923). Here, all of these considerations are met,

and preliminary approval of the settlement set forth in the proposed Judgment is favored.

       B.      Legal Standard for Final Approval

       While the Court need not determine at present whether it ultimately will approve the

Judgment, the factors considered at the final-approval stage strongly favor approval. District

courts determine a proposed settlement’s fairness, reasonableness, and adequacy based on:

               (1) the risk of fraud or collusion; (2) the complexity, expense and
               likely duration of the litigation; (3) the amount of discovery
               engaged in by the parties; (4) the likelihood of success on the
               merits; (5) the opinions of class counsel and class representatives;
               (6) the reaction of absent class members; and (7) the public
               interest.

In re Packaged Ice Antitrust Litig., 2018 WL 4520931, at *6 (6th Cir. May 24, 2018) (citing Int’l

Union, UAW v. Gen. Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007)). Among these factors,

the most important “is the probability of success on the merits. The likelihood of success, in

turn, provides a gauge from which the benefits of the settlement must be measured.” Id. (quoting

Poplar Creek Dev. Co. v. Chesapeake Appalachia, LLC, 636 F.3d 235, 245 (6th Cir. 2011)).

       C.      Likelihood of Success on the Merits

       “The most important of the factors to be considered in reviewing a settlement is the

probability of success on the merits. The likelihood of success, in turn, provides a gauge from

which the benefits of the settlement must be measured.” Smith, 2012 WL 1440254, at *19

(quoting Poplar Creek, 636 F.3d at 245). In other words, this factor measures “whether the

                                                7

  Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 7 of 15 PageID #: 2656
settlement agreement could be even ‘sweeter.’” In re Inter-Op Hip Prosthesis Liab. Litig., 204

F.R.D. at 353.

       Here, the investigation and discovery that has been conducted, the extensive briefing on

the dispositive motions, and the protracted negotiations have positioned the parties to

acknowledge the true uncertainty of whether Plaintiffs could succeed on the merits of their case.

The parties’ expert witnesses have drawn contrasting opinions, and no single party has

consistently prevailed on dispositive motions. Plaintiffs’ claims, particularly given the inherent

difficulty in successfully establishing them under established precedent, leave significant

uncertainty as to which Party will prevail. Examining a similar Eighth Amendment class action

by inmates, another district court within the Sixth Circuit found that the difficulty of Plaintiffs’

burden on that claim favored approval of the proposed settlement regarding this factor.

                 In order to prevail on an Eighth Amendment claim such as that
                 presented in this case, plaintiffs must establish that defendants
                 were deliberately indifferent to the health or safety of the inmates.
                 See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128
                 L.Ed.2d 811 (1994). In this regard, plaintiffs must bear “the
                 onerous burden of proving [an] official’s subjective knowledge”
                 when establishing deliberate indifference. Comstock v. McCrary,
                 273 F.3d 693, 703 (6th Cir. 2001). See also Jones v. Muskegon
                 County, 625 F.3d 935, 947 (6th Cir. 2010) (stating that deliberate
                 indifference “is a very high standard of culpability, exceeding
                 gross negligence”) (quoting Ross v. Duggan, 402 F.3d 575, 590 n.7
                 (6th Cir. 2004) (internal quotation marks omitted). Failure to meet
                 this high standard would foreclose all possibility of relief for the
                 Class. Experienced counsel on both sides of the case acknowledge
                 that establishing liability and causation in this action would be
                 difficult.   The uncertainty surrounding plaintiffs’ ability to
                 establish their claims weighs in favor of approving the Private
                 Settlement Agreement.

Smith, 2012 WL 1440254, at *19. This factor favors preliminary approval of the Judgment.




                                                  8

  Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 8 of 15 PageID #: 2657
       D.     Risk of Fraud or Collusion

       “Unless there is evidence to the contrary, ‘[c]ourts presume the absence of fraud or

collusion in class action settlements[.]’” Smith, 2012 WL 1440254, at *18 (quoting Leonhardt v.

ArvinMeritor, Inc., 581 F.Supp.2d 818, 839 (E.D. Mich. 2008)). Here, settlement discussions

were extensive, protracted, and involved several back-and-forth negotiations between the parties,

thus evidencing a lack of fraud or collusion. Class Counsel and Defendants engaged in good

faith, arm’s-length negotiations after years of litigation. Accordingly, this prong points toward

the fairness of the proposed Judgment.

       E.     Complexity, Expense, and Likely Duration of the Litigation

       Considering analogous claims and facts, the Smith Court also found that this factor

weighed in favor of approving settlement:

              In considering the next factor, it is indisputable that this action
              raises complex constitutional factual and legal issues and involves
              complicated scientific and medical evidence. Absent settlement,
              resolution of the litigation is likely to require many years more,
              would be extremely expensive and may entail an appeal from any
              judgment entered by this Court. This factor therefore weighs in
              favor of approving the Private Settlement Agreement.

Smith, 2012 WL 1440254, at *19. Similarly, this case raises difficult legal and factual claims

and entails dense, complex evidence pertaining to diabetic needs and treatment.         Without

settlement, further discovery and motion practice would be financially onerous for all parties.

Thus, this factor indicates that the proposed Judgment should be approved.

       F.     Amount of Discovery Engaged in by the Parties

       The parties have engaged in extensive discovery over the past two years. Notably,

Defendants have produced over five thousand pages of documents, and all parties have written

and responded to numerous interrogatories.      Additionally, the parties have secured expert



                                               9

  Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 9 of 15 PageID #: 2658
witnesses, resulting in several expert disclosures and reports that have been prepared and

distributed. Such discovery “afforded the [P]arties the opportunity to assess the strengths and

weaknesses of each side. This factor therefore weighs in favor of finding the . . . [proposed

Judgment] . . . fair, adequate, and reasonable.” Smith, 2012 WL 1440254, at *19.

       G.      Opinions of Class Counsel and Class Representatives

       By the time CoreCivic proposed an Offer of Judgment in December 2018, the parties

were acutely aware of the strengths and weaknesses of this case and had considered the merits of

Plaintiffs’ claims and Defendants’ defenses. Experienced and knowledgeable counsel, who had

the benefit and wealth of fact discovery and expert opinions, conducted these negotiations.

Counsel on both sides of this case recommend and request approval of the proposed settlement

set forth in the Judgment, “and this recommendation is entitled to deference.” Smith, 2012 WL

1440254, at *20 (citing Williams, 720 F.2d at 922-23). “‘The court should defer to the judgment

of experienced counsel who has competently evaluated the strength of his proofs[,]’ and that

deference ‘should correspond to the amount of discovery completed and the character of the

evidence uncovered.’” Id. (quoting Williams, 720 F.2d at 922-23). As in Smith, Class Counsel

and CoreCivic’s counsel “ask the Court to approve the [Judgment], which they believe is in the

best interests of the Class because it will improve prison conditions and bring immediate relief.”

Id.

       H.      Reaction of Absent Class Members

       In light of the Settlement Class Members’ incarceration, they depend entirely on

CoreCivic to provide the benefits of the proposed Judgment—access to blood sugar checks and

insulin administration in coordination with regular mealtimes. Given that Plaintiffs only seek




                                               10

 Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 10 of 15 PageID #: 2659
such declaratory and injunctive relief and do not additionally seek monetary damages, the parties

expect few, if any, objections. (See DE 55 ¶ 5-6, IX).

       I.       Public Interest

       Public interest strongly encourages settlement of class actions due to their inherent

difficulties and unpredictability. See Smith, 2012 WL 1440254, at *23. Providing insulin-

dependent inmates with access to blood sugar checks and insulin administration in coordination

with regular mealtimes improves prison stability and efficiency for inmates and staff, “which in

turn furthers society’s broader interests.”      Id.   In sum, “creating a safer environment at

[Trousdale] serves the public interest, which weighs in favor of approving the” proposed

Judgment. Id.

             V. THE PROPOSED NOTICE PLAN SHOULD BE APPROVED

       According to Rule 23, “[t]he court must direct notice in a reasonable manner to all class

members who would be bound by the proposal.” FED. R. CIV. P. 23(e)(1). As the Sixth Circuit

further has explained:

                The Due Process Clause, moreover, gives unnamed class members
                the right to notice of the settlement of a class action. DeJulius, 429
                F.3d at 943-44 (citing Mullane v. Cent. Hanover Bank & Trust Co.,
                339 U.S. 306, 313 (1950)); Eisen v. Carlisle & Jacquelin, 417 U.S.
                156, 173 (1974). To comport with the requirements of due
                process, notice must be “reasonably calculated to reach interested
                parties.” Karkoukli’s, Inc. v. Dohany, 409 F.3d 279, 283 (6th Cir.
                2005) (quoting Mullane, 339 U.S. at 318-20); see also DeJulius,
                429 F.3d at 944. Due process does not, however, require actual
                notice to each party intended to be bound by the adjudication of a
                representative action. DeJulius, 429 F.3d at 944 (citing Mullane,
                339 U.S. at 313-14) . . . .

In re Packaged Ice Antitrust Litig., 2018 WL 4520931, at *4-5 (6th Cir. May 24, 2018) (quoting

Fidel v. Farley, 534 F.3d 508, 513-14 (6th Cir. 2008)). “[A]ll that the notice must do is ‘fairly

apprise the prospective members of the class of the terms of the proposed settlement’ so that

                                                 11

 Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 11 of 15 PageID #: 2660
class members may come to their own conclusions about whether the settlement serves their

interests.” Vassalle v. Midland Funding LLC, 708 F.3d 747, 759 (6th Cir. 2013) (quoting UAW

v. Gen. Motors Corp., 497 F.3d 615, 630 (6th Cir. 2007)). The Class Notice has been developed

with the thought of providing the most comprehensive notice possible, with a reach that more

than satisfies the Sixth Circuit’s requirements.

       The Class Notice provides clear and accurate information as to: (1) the nature and

principal terms of the proposed settlement set forth in the Judgment, including the injunctive

relief the Judgment will provide Settlement Class Members; (2) the procedures and deadlines for

submitting objections; (3) the date, time, and place of the fairness hearing; and (4) the maximum

amount of attorneys’ fees and expenses that may be sought by Class Counsel, pursuant to Fed. R.

Civ. P. 23(h). See Meyers v. Dtna Trucks N. Am., LLC, 2014 WL 12531121, at *10 (W.D. Tenn.

Oct. 8, 2014) (approving settlement notice that included class definition, purpose of notice, and

class members’ ability to object). Specifically, the Class Notice will include: (1) personal

delivery and/or placement of notice in inmate mail to identifiable Settlement Class Members;

and (2) posted notice at Trousdale in (a) the housing units where Settlement Class Members are

housed and (b) the location where Settlement Class Members receive access to blood sugar

checks and insulin administration.      (Exhibit B to Amended Motion); see Smith, 2012 WL

1440254, at *15 (approving proposed notice where prison posted copies of proposed notice in

similar locations); see also Webster v. Sowders, 928 F.2d 1134 (6th Cir. 1991) (per curiam)

(rejecting allegation of inadequate notice where settlement notice “stated the terms of the

settlement and informed class members of their right to object” and “was hand-delivered to all

class members still incarcerated and was mailed to the last known address of those who had been




                                                   12

 Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 12 of 15 PageID #: 2661
released”). Accordingly, the parties respectfully request the Court direct Class Notice to all

Settlement Class Members. (Exhibit B to Amended Motion).

            VI. A FINAL APPROVAL HEARING SHOULD BE SCHEDULED

       The Court should schedule a fairness hearing to consider all required information to

determine that class certification is proper and that the proposed Judgment should be approved.

See Fed. R. Civ. P. 23(e)(2). “A fairness hearing contains several procedural safeguards: parties

to the settlement must proffer sufficient evidence to allow the district court to review the terms

and legitimacy of the settlement; class members ‘may object to [the] proposed settlement’ on the

record; and class members have a right to participate in the hearing.” Meyers, 2014 WL

12531121, at *4 (quoting UAW, 497 F.3d at 635). The fairness hearing will provide a forum for

proponents and opponents to explain, describe, or challenge the terms of the proposed Judgment,

including its fairness, adequacy, and reasonableness. Accordingly, the parties jointly request that

the Court schedule the fairness hearing for a date no earlier than forty-five days after filing an

Order preliminarily approving the Judgment.

                                      VII. CONCLUSION

       For the foregoing reasons, Plaintiffs and CoreCivic jointly request that the Court enter an

Order: (1) preliminarily approving the terms of the Judgment as within the range of fair,

adequate, and reasonable terms (Exhibit A to Amended Motion); (2) approving the notice

program, including the Class Notice, and directing that the Class Notice be disseminated to the

Settlement Class Members (Exhibit B to Amended Motion); and (3) scheduling a fairness

hearing for a date no earlier than forty-five days after filing an Order preliminarily approving the

Judgment.




                                                13

 Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 13 of 15 PageID #: 2662
                                  Respectfully submitted,


                                  /s/ Jon C. Goldfarb
                                  Jon C. Goldfarb (admitted pro hac vice)
                                  Rachel McGinley (admitted pro hac vice)
                                  L. William Smith (admitted pro hac vice)
                                  Wiggins, Childs, Pantazis, Fisher & Goldfarb, LLC
                                  The Kress Building
                                  301 19th Street North
                                  Birmingham, Alabama 35203
                                  (205) 314-0500

                                  Charles P. Yezbak, III (#18965)
                                  Yezbak Law Offices
                                  2002 Richard Jones Road, Suite B-200
                                  Nashville, Tennessee 37215
                                  (615) 250-2000

                                  Counsel for Plaintiffs Douglas Dodson and Jasper
                                  Vick


                                  /s/ Joseph F. Welborn, III
                                  Joseph F. Welborn, III (#15076)
                                  Erin Palmer Polly (#22221)
                                  Butler Snow LLP
                                  The Pinnacle at Symphony Place
                                  150 Third Avenue, South
                                  Nashville, Tennessee 37201
                                  (615) 651-6700

                                  Kyle V. Miller (admitted pro hac vice)
                                  Butler Snow LLP
                                  Renaissance at Colony Park
                                  1020 Highland Colony Parkway, Suite 1400
                                  P.O. Box 6010
                                  Ridgeland, Mississippi 39158
                                  (601) 948-5711

                                  Counsel for Defendant CoreCivic, Inc.
                                  /s/ Jennifer L. Brenner
                                  Jennifer L. Brenner (#22692)
                                  Civil Rights & Claims Division
                                  Office of the Attorney General & Reporter
                                  P.O. Box 20207

                                    14

Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 14 of 15 PageID #: 2663
                                             Nashville, Tennessee 37202
                                             (615) 532-2500

                                             Counsel for The Tennessee Department of
                                             Correction and Commissioner Tony Parker


                                CERTIFICATE OF SERVICE

        I certify that a true and exact copy of the foregoing has been served upon Filing Users via
the electronic filing system and on other counsel via U. S. Mail, first-class postage prepaid, this
May 16, 2019, on the following:

John C. Goldfarb                                         Charles P. Yezbak, III
L. William Smith                                         Yezbak Law Offices
Rachel McGinley                                          2002 Richard Jones Road, Suite B-200
Wiggins, Childs, Pantazis, Fisher & Goldfarb, LLC        Nashville, Tennessee 37215
The Kress Building
301 19th Street, North
Birmingham, Alabama 35203

Jennifer L. Brenner
Torrey Samson
Civil Rights & Claims Division
Office of the Attorney General & Reporter
P.O. Box 20207
Nashville, Tennessee 37202


                                                            /s/ Joseph F. Welborn, III

47458987.v1




                                                15

 Case 3:17-cv-00048 Document 167 Filed 05/16/19 Page 15 of 15 PageID #: 2664
